 Case 3:14-cv-07630-PGS Document 42 Filed 06/17/20 Page 1 of 17 PageID: 284



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
JAMES SODANO,                             :
                                          :
            Petitioner,                   :   Civ. No. 14-7630 (PGS)
                                          :
      v.                                  :
                                          :
UNITED STATES OF AMERICA,                 :   OPINION
                                          :
            Respondent.                   :
_________________________________________ :

PETER G. SHERIDAN, U.S.D.J.

   I.       INTRODUCTION

         Petitioner, James Sodano (“Petitioner” or “Sodano”), is a federal prisoner proceeding pro

se with amended claims to his motion to vacate, set aside or correct his sentence pursuant to 28

U.S.C. § 2255. For the following reasons, Petitioner’s amended claims to his § 2255 motion are

denied and a certificate of appealability shall not issue.

   II.      FACTUAL AND PROCEDURAL BACKGROUND

         This Court laid out the factual background giving rise to Petitioner’s judgment and

conviction in a prior opinion as follows:

                On the morning of May 19, 2011, money courier Steve Forlenza
                (“Forlenza”) was making a delivery of $400, 000 in cash from C &
                F Check Cashing (“C&F”) to El Escorial Bar (“Bar”). When he
                arrived at the Bar, he was ambushed by Theodore Lada (“Lada”),
                and a shootout ensued. Apparently surprised by the fact that
                Forlenza had a gun, Lada fled the scene without obtaining the
                money. A moment later, however, Forlenza was shot in the back
                by an unidentified individual, who took the money. He then shot
                Forlenza two more times, execution style, while Forlenza laid face
                down on the ground, before fleeing in a car.

                Minutes later, police w[ere] alerted to a car crash that occurred
                four blocks away from the scene of the robbery. When they
                investigated, they found Petitioner slumped over the steering
 Case 3:14-cv-07630-PGS Document 42 Filed 06/17/20 Page 2 of 17 PageID: 285



              wheel, wearing camouflaged gear and a bullet-proof vest, bleeding
              out from a serious gunshot wound in his leg. Police also found
              several loaded guns, a revolver on his person with spent rounds,
              and most damningly, a bloodied money bag with $400,000 in cash
              with receipts indicating it was from C&F.

              At Petitioner's trial, Lada testified that he and Petitioner conspired
              to rob Forlenza that day, and that Petitioner was the mastermind
              behind the conspiracy. Forlenza, who miraculously survived the
              ordeal, positively identified Lada as the man with whom he
              engaged in the initial shootout, but testified that he did not see the
              second individual's face. He did, however, testify that he fired off
              one shot, and he believed that it hit the individual behind him in
              the lower part of the body. Prosecution also produced several
              eyewitnesses who testified as to what they saw, with some
              positively identifying Petitioner as the man who fled the scene in a
              car.

              Petitioner, however, presented an entirely different version of the
              story. He testified that there were three individuals at the robbery
              that day: Lada, himself, and a third individual named Paul Pace
              (“Pace”). He further testified that Pace was a loan shark, and he
              owed Pace a large sum of money. Fearing that he may be killed by
              Pace over the debt, Petitioner agreed to participate in the robbery
              under duress. According to Petitioner, that morning, both he and
              Pace exited the car, and Pace fired the initial shot at Forlenza. He
              then ordered Petitioner to grab the money bag, and when Petitioner
              refused, he shot Petitioner in the leg, which caused Petitioner to
              comply. Pace then ordered Petitioner to get into the car, and both
              fled the scene in the car. Although unclear from the transcript, the
              Court presumes that according to Petitioner's story, Pace was the
              individual who fired the two additional shots at Forlenza before
              they fled the scene. Petitioner further testified that before the car
              crash, Pace ordered Petitioner to let him out, and told Petitioner to
              “wipe down” the car, before Petitioner allegedly wrestled both the
              gun and the money away from Pace. Beyond a police report
              recounting one conflicting eyewitness account—from an
              unidentified individual whom the police interviewed at the scene—
              stating that two individuals fled the scene in the car, Petitioner
              produced no evidence, other than his own testimony, to support his
              three-person robbery theory.

Sodano v. United States, No. 14-7630, 2017 WL 4618754, at *1 (D.N.J. Oct. 16, 2017), vacated

and remanded on other grounds, 763 F. App'x 236 (3d Cir. 2019).



                                                2
 Case 3:14-cv-07630-PGS Document 42 Filed 06/17/20 Page 3 of 17 PageID: 286



       Petitioner was found guilty by a jury of conspiracy to commit robbery, robbery and

possession and use of a weapon in a robbery. (See Crim. No. 12-784 ECF 54). Petitioner was

sentenced to 168 months each on the conspiracy to commit robbery and robbery convictions to

be served consecutively. He was sentenced to 300 months imprisonment on the possession and

use of a weapon during a robbery to be served consecutively to his 168-month sentence for a

total sentence of 468 months imprisonment. (See id.).

       Petitioner’s judgment and conviction was affirmed on direct appeal. See United States v.

Sodano, 592 F. App’x 114 (3d Cir. 2014). The United States Supreme Court denied Petitioner’s

petition for writ of certiorari in March, 2015. See Sodano v. United States, 575 U.S. 922 (2015).

       Petitioner raised nine claims in his original § 2255 motion in December 2014. (See ECF

1). As explained by this Court, those claims were as follows:

               (1) counsel failed to object to the use of shackles visible to the jury
               to restrain Petitioner during trial; (2) counsel erroneously stipulated
               to “the shootings,” ECF No. 1 at 6; (3) counsel failed to note at
               trial that there was no struggle between Petitioner and Forlenza for
               the money bag; (4) counsel failed to obtain a gun expert for trial;
               (5) counsel failed to adequately challenge the inconsistencies and
               the inaccuracies of eyewitness testimonies; (6) counsel failed to
               call as witness the doctor who operated on Petitioner's gunshot
               wound to the knee; (7) counsel failed to adequately challenge
               Forlenza's testimony; (8) counsel failed to file a reply brief on
               direct appeal; and (9) counsel failed to object to Lada's testimony
               on the ground that “common law” bars the testimony of an
               infamous person.

Sodano, 2017 WL 4618754, at *2 (footnote omitted). Respondent filed its response in opposition

in April, 2015. (See ECF 6). Petitioner filed a memorandum of law in support of his § 2255

motion in September, 2015. (See ECF 9). In that memorandum, Petitioner inartfully asserted a

claim pursuant to Lafler v. Cooper, 566 U.S. 156 (2012).

       On October 24, 2016, this Court received Petitioner’s formal motion to amend his § 2255

motion to add his Lafler claim to these proceedings. (See ECF 13). On February 16, 2017, this

                                                 3
 Case 3:14-cv-07630-PGS Document 42 Filed 06/17/20 Page 4 of 17 PageID: 287



Court denied the motion to amend concluding that the Lafler claim was untimely. (See ECF 15).

On March 21, 2017, Respondent indicated that Petitioner raised a Lafler claim in his September,

2015 filing. (See ECF 18). Thus, according to Respondent, Petitioner’s Lafler claim was timely.

(See id.). On March 22, 2017, this Court held that Petitioner could not amend his petition by

raising a new claim in his reply brief. (See ECF 19).

       Subsequently, in October, 2017, this Court denied all nine claims raised by Petitioner in

his original § 2255 motion and denied a certificate of appealability. (See ECF 23 & 24).

Petitioner appealed and the Third Circuit granted a certificate of appealability only on whether

this Court should have reached Petitioner’s Lafler claim on the merits. On April 17, 2019, the

Third Circuit remanded this case so that this Court could consider Petitioner’s Lafler claim on

the merits. See Sodano, 763 F. App’x at 237.

       On May 20, 2019, Respondent submitted a letter in opposition to Petitioner’s Lafler

claim, arguing that the claim should be denied without an evidentiary hearing. (See ECF 31).

Thereafter, Petitioner filed a motion for the appointment of counsel and for an extension of time

in which to file a reply to the government’s May 20, 2019 response to his Lafler claim. (See ECF

33 & 34). On July 29, 2019, this Court denied Petitioner’s motion for the appointment of counsel

without prejudice, but granted his request for an extension of time to submit further argument.

(See ECF 26 & 37).

       On August 29, 2019, Petitioner submitted further argument in support of his Lafler claim.

(See ECF 38). Additionally, Petitioner asserted that counsel was ineffective for failing to

investigate and request a competency hearing during the plea process. (See id.). On September

17, 2019, Respondent filed a reply to Petitioner’s August 29, 2019 filing. (See ECF 39).




                                                 4
    Case 3:14-cv-07630-PGS Document 42 Filed 06/17/20 Page 5 of 17 PageID: 288



Respondent argues that Petitioner’s claim regarding a failure to investigate or request a

competency hearing is untimely. (See id.). This matter is now ready for adjudication.1

     III.      LEGAL STANDARD

            A motion to vacate, set aside or correct a sentence of a person in federal custody pursuant

to 28 U.S.C. § 2255 entitles a prisoner to relief if “the court finds . . . [t]here has been such a

denial or infringement of the constitutional rights of the prisoner as to render judgment

vulnerable to collateral attack.” 28 U.S.C. § 2255(b). “In considering a motion to vacate a

defendant’s sentence, ‘the court must accept the truth of the movant’s factual allegations unless

they are clearly frivolous based on the existing record.’” United States v. Booth, 432 F.3d 542,

545 (3d Cir. 2005) (quoting Gov’t of Virgin Islands v. Forte, 865 F.2d 59, 62 (3d Cir. 1989))

(citing R. Governing § 2255 Cases R. 4(b)). A District Court “is required to hold an evidentiary

hearing ‘unless the motion and files and records of the case show conclusively that the movant is

not entitled to relief.’” Id. (quoting Forte, 865 F.2d at 62). The Third Circuit has stated that this

standard creates a “‘reasonably low threshold for habeas petitioners to meet.’” Id. (quoting

United States v. McCoy, 410 F.3d 124, 134 (3d Cir. 2005) (quoting Phillips v. Woodford, 267

F.3d 966, 973 (9th Cir. 2001))). Accordingly, this Court abuses its discretion “if it fails to hold

an evidentiary hearing when the files and records of the case are inconclusive as to whether the

movant is entitled to relief.” Id. (citing McCoy, 410 F.3d at 134).




1
  Petitioner also filed a request for compassionate release under the First Step Act in this § 2255
action. (See ECF 40). That request was also filed as a motion to reduce Petitioner’s sentence in
his criminal action. (See Crim. No. 12-784 ECF 69). Such a request is properly before the
sentencing court. See United States v. Raia, 954 F.3d 594, 596 (3d Cir. 2020). Thus, this opinion
takes no stance on that pending motion in the criminal action where it is properly filed.

                                                     5
 Case 3:14-cv-07630-PGS Document 42 Filed 06/17/20 Page 6 of 17 PageID: 289



    IV.      DISCUSSION

    A. Lafler Claim

          Petitioner’s Lafler claim centers upon counsel’s purported advice, or lack thereof, that he

gave to Petitioner during the plea negotiation process. More specifically, Petitioner argues that

counsel failed to explain the following to him during while a proposed plea agreement offer was

still pending:

    1. How the Pre-Sentence Report (“PSR”) would compute the sentencing guideline range

    2. The requirement that the judge consider § 3553(a) factors and the mandatory minimum

          sentence of ten years for a § 924(c) charge

    3. Petitioner’s sentence if he was found guilty

    4. The sentencing alternatives that would apply

    5. The benefits of pleading guilty as provided by the guidelines including a three-level

          offense level reduction

    6. The possibility that Petitioner’s acknowledgement of guilt might motivate the judge to

          impose a mandatory minimum term of imprisonment rathe rather than any higher

          sentence, especially when there was a lengthy mandatory minimum.

(See ECF 38 at 9). According to Petitioner, his attorney negligently failed to recommend that he

accept the government’s thirteen-year plea offer. (See id.). Had counsel adequately explained all

the benefits of pleading guilty as outlined above, Petitioner asserts that he would have taken the

plea offer rather than gone to trial. (See id. at 9-10).

          The Sixth Amendment guarantees effective assistance of counsel. In Strickland v.

Washington, 466 U.S. 668 (1984), the Supreme Court articulated the two-prong test for

demonstrating when counsel is deemed ineffective. First, the petitioner must show that



                                                    6
 Case 3:14-cv-07630-PGS Document 42 Filed 06/17/20 Page 7 of 17 PageID: 290



considering all the circumstances, counsel’s performance fell below an objective standard of

reasonableness. See id. at 688; see also Grant v. Lockett, 709 F.3d 224, 232 (3d Cir. 2013)

(noting that it is necessary to analyze an ineffectiveness claim considering all circumstances)

(citation omitted). A petitioner must identify the acts or omissions that are alleged not to have

been the result of reasonable professional judgment. See Strickland, 466 U.S. at 690. Under this

first prong of the Strickland test, scrutiny of counsel’s conduct must be “highly deferential.” See

id. at 689. Indeed, “[c]ounsel is strongly presumed to have rendered adequate assistance and

made all significant decisions in the exercise of reasonable professional judgment.” Id. at 690.

The reviewing court must make every effort to “eliminate the distorting effects of hindsight, to

reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the conduct from

counsel’s perspective at the time.” Id. at 689. If counsel makes “a thorough investigation of law

and facts” about his plausible options, the strategic choices he makes accordingly are “virtually

unchallengeable.” Gov’t of Virgin Islands v. Weatherwax, 77 F.3d 1425, 1432 (3d Cir. 2006)

(citing Strickland, 466 U.S. at 690-91). If, on the other hand, counsel pursues a certain strategy

after a less than complete investigation, his choices are considered reasonable “to the extent that

reasonable professional judgments support the limitations on investigation.” Rolan v. Vaughn,

445 F.3d 671, 682 (3d Cir. 2006) (citing Strickland, 466 U.S. at 690-91).

       The second prong of the Strickland test requires the petitioner to affirmatively prove

prejudice. See 466 U.S at 693. Prejudice is found where “there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been different.”

Id. at 694. A reasonable probability is “a probability sufficient to undermine confidence in the

outcome.” Id.; see also McBridge v. Superintendent, SCI Houtzdale, 687 F.3d 92, 102 n.11 (3d

Cir. 2012). “This does not require that counsel’s actions more likely than not altered the



                                                 7
 Case 3:14-cv-07630-PGS Document 42 Filed 06/17/20 Page 8 of 17 PageID: 291



outcome, but the difference between Strickland’s prejudice standard and a more-probable-than-

not standard is slight and matters only in the rarest case. The likelihood of a different result must

be substantial, not just conceivable.” Harrington v. Richter, 562 U.S. 86, 111-12 (2011) (internal

quotation marks and citations omitted).

        “With respect to the sequence of the two prongs, the Strickland Court held that ‘a court

need not determine whether counsel’s performance was deficient before examining the prejudice

suffered by the defendant as a result of the alleged deficiencies…. If it is easier to dispose of an

ineffectiveness claim on the ground of lack of sufficient prejudice... that course should be

followed.’” Rainey v. Varner, 603 F.3d 189, 201 (3d Cir. 2010) (quoting Strickland, 466 U.S. at

697).

        Defendant’s Sixth Amendment right to counsel extends to the plea-bargaining process.

See Lafler v. Cooper, 566 U.S. 156, 162, 132 S. Ct. 1376, 1384 (2012). “When addressing a

guilty plea, counsel is required to give a defendant enough information “‘to make a reasonably

informed decision whether to accept a plea offer.’”” United States v. Bui, 795 F.3d 363, 367 (3d

Cir. 2015) (quoting Shotts v. Wetzel, 724 F.3d 364, 376 (3d Cir. 2013) (quoting United States v.

Day, 969 F.2d 39, 43 (3d Cir. 1992))). Potential sentencing exposure is an important factor in a

defendant’s decision-making process. See id. Indeed, as noted by the Third Circuit,

“[k]knowledge of the comparative exposure between standing trial and accepting a plea offer

will often be crucial to the decision whether to plead guilty.” Day, 969 F.2d at 43. “In order to

provide this necessary advice, counsel is required ‘to know the Guidelines and the relevant

Circuit precedent....’” Bui, 795 F.3d at 367 (quoting United States v. Smack, 347 F.3d 533, 538

(3d Cir. 2003)). “A defendant who rejects a guilty plea and receives a more severe sentence after

trial makes a claim of ineffective assistance when ‘he alleges that the advice he received was so



                                                  8
 Case 3:14-cv-07630-PGS Document 42 Filed 06/17/20 Page 9 of 17 PageID: 292



incorrect and so insufficient that it undermined his ability to make an intelligent decision about

whether to accept the offer.’” Morris v. Adm’r New Jersey State Prison, 770 F. App’x 601, 605

(3d Cir. 2019) (quoting Day, 969 F.2d at 43). In the context of rejecting a plea, petitioner must

show that “‘but for counsel’s deficient performance there is a reasonable probability he and the

trial court would have accepted the guilty plea’ and the resulting sentence would have been

lower.” Shotts, 724 F.3d at 376 (citing Lafler, 132 S. Ct. at 1391). However, the Third Circuit

has also cautioned that courts should be “wary” of claims that trial counsel did not adequately

advise a defendant about the benefits and consequences of a plea offer because “defendants will

always want the best of both worlds: the chance at acquittal at trial, yet the chance to plead guilty

if the trial defense fails.” Day, 969 F.2d at 46 n.9.

        The proposed plea agreement offer at issue was set to expire on January 18, 2012. Prior

to that date, however, then Magistrate Judge Schwartz conducted a status conference. Petitioner

was present at this hearing and the proposed plea agreement was discussed at length. In open

court, the Assistant United States Attorney (“AUSA”) explained that the proposed plea

agreement offered called upon Petitioner to plead to one count of robbery only. (See ECF 31-2 at

5). The AUSA then noted that if the plea agreement was not agreed to by January 18, 2012, it

was likely that additional charges would be brought beyond the one in the proposed plea

agreement. (See id. at 6). The prosecutor then specifically noted that these additional charges

could result in what amounted to a life sentence against Petitioner. (See id. at 6-7). More

specifically, the prosecutor stated as follows:

                So there is a great likelihood that the charges sought on February
                2d will include a 924(c) or multiple 924(c)s.

                And what that means -- of course the Court knows, but for the
                defendant's sake and for the record, the defendant used those guns
                in furtherance of the Hobbs Act robbery. And those -- that imposes


                                                   9
Case 3:14-cv-07630-PGS Document 42 Filed 06/17/20 Page 10 of 17 PageID: 293



               additional sentences on him which potentially could lead to what
               amounts to a life sentence. Because he discharged the weapon, the
               potential sentences, whatever he would get on the Hobbs Act --
               and I don't want to go through the guideline calculations, but, you
               know, approximately at least 7, 8, or 9 years, or perhaps more,
               consecutive to 10 years, because he discharged the weapon during
               the robbery.

               But on top of that, if there were additional 924(c)s -- and there is a
               likelihood the government will charge those -- each one of those
               would require a 25-year consecutive sentence; therefore, a
               tremendous amount of time potentially.

               And before the defendant, you know, rejects the plea, we wanted to
               make sure, since it is a potential life sentence in this case, based on
               the defendant's age, that he is aware of the consequences, aware of
               the additional charges that likely will be brought on February 2d,
               that he's aware of the deadlines in place, and that he's made an
               informed and intelligent decision.

(ECF 31-2 at 6-7). After this explanation by the AUSA, Petitioner’s counsel, Mr. Mizzone, Esq.,

told Judge Schwartz that he had also explained this to Petitioner. (See id. at 8). Judge Schwartz

then asked whether Petitioner had heard all the things that the prosecutor had outlined on the

record, and specifically noted that if the case was not resolved, the grand jury could consider

other charges. (See id. at 9). Petitioner responded affirmatively. (See id.) Judge Schwartz then

engaged directly with Petitioner as follows:

               What the -- I think what the prosecutor is trying to do by doing that
               was simply to ensure that you understood the difference in terms of
               the plea that they're proposing in terms of the amount of time you
               may face, if you plead guilty, which is completely up to you, or
               what you may be exposed to if the grand jury convenes and returns
               an indictment that has these firearms charges included, because the
               way that the law works is they have to run consecutive to any
               sentence on the robbery.

               And, sir, I -- this is a decision that's completely your own. But all I
               think the prosecutor's looking to you and your lawyer to be sure
               that you understand that if you are convicted of those sorts of
               offenses, the consequences are very -- could be a very significant



                                                 10
Case 3:14-cv-07630-PGS Document 42 Filed 06/17/20 Page 11 of 17 PageID: 294



               sentence, which is greater than what the prosecutor's -- is
               proposing to your lawyer as a possible resolution.

               Do you understand all that?

(ECF 31-2 at 9-10). Petitioner responded, “I think so.” (See id. at 10). Thereafter, Judge

Schwartz gave Petitioner the opportunity to ask any questions. (See id.). Petitioner then inquired

about his right to a preliminary hearing. (See id.). Thereafter, there was a discussion between

Petitioner, Judge Schwartz and counsel about the waiver of the preliminary hearing in this case.

(See id. 10-19).

       Next, Petitioner asked Judge Schwartz whether a mailed motion would “get to her?” (See

id. at 19). Judge Schwartz stated that she had received his motions, but that there was no right to

hybrid representation. (See id.) Thereafter, Mr. Mizzone spoke and stated that he had explained

the pros and cons of the plea offer to Petitioner. (See id. at 21). Mr. Mizzone then stated that he

told Petitioner that he would be back to talk with him before the plea agreement expired. (See

id.). Toward the end of the January 12, 2012 status conference, Judge Schwartz and the

Petitioner engaged in the following colloquy:

               [THE COURT:] But I think what the government is trying to just
               advise you of is that you have a right to accept it, you have a right
               to reject it, and to give you just the notice that additional charges
               may be sought from the grand jury if you choose to reject this plea
               agreement, and that's totally up to you.

               I think the other thing that's being conveyed here is that if for any
               reason, you would like more time with your attorney to think about
               whether to accept this offer or not, that they're -- the government is
               completely fine with giving you that time. They're not looking to
               rush you into a decision. And so if your attorney, you know,
               believes that's in your interest -- and I imagine he would then that's
               another thing that's sort of out there for your consideration.

               You shouldn't make a decision on the fly, like to me directly.
               That's sort of -- you've got to have a conversation with your
               lawyer. It's very unusual for a judge to do what I'm doing with you


                                                 11
Case 3:14-cv-07630-PGS Document 42 Filed 06/17/20 Page 12 of 17 PageID: 295



                today, having this direct discussion, because I don't want you to
                inadvertently say something here in the courtroom in the presence
                of the other side that's really privileged, that you have a right to
                keep confidential with your lawyer.

                But I thought that given the nature of the kind of inquiries you
                have, that it made some sense for you to have a chance to ask those
                questions and all of us discuss them together.

                So I'm not here to make any rulings on anything, any of this that
                we've been discussing. This is simply a conversation that we're all
                having to make sure everyone understands the state of affairs.
                Do you understand what all I'm talking about?

                THE DEFENDANT: Yes.

(ECF 31-2 at 27-28). Thereafter, Judge Schwartz asked Mr. Mizzone whether there was anything

Mr. Mizzone and Petitioner wanted to discuss with her. (See id.) Mr. Mizzone then stated the

following:

                So, you know, it's one thing to say, well, I've just gotten this, and I
                have to understand -- it's a very serious offense. We're talking
                about him potentially getting out in less 10 years as opposed to
                doing life. Literally. And it's serious and significant.

                ....

                But, you know, the suggestion that, you know, I want -- I don't
                want any further continuances, I want the case to go to the grand
                jury, I'll state on the record, in my experience, 20 years' practicing
                down here, I don't see that to being any advantage whatsoever to
                the defendant in this case.

(Id. at 29, 30). Judge Schwartz then gave Mr. Mizzone time to speak to Petitioner about the plea

agreement offer. (See id. at 30). After a short break in the status conference to permit Mr.

Mizzone to speak to Petitioner, Mr. Mizzone stated that he would have to convene with

Petitioner at a different time. (See id. at 31).

        This status conference indicates that Petitioner was well-aware of his sentencing

exposure if he did not accept the proposed plea agreement offer. First, the AUSA in open court


                                                   12
Case 3:14-cv-07630-PGS Document 42 Filed 06/17/20 Page 13 of 17 PageID: 296



with Petitioner present explained that by rejecting the plea agreement offer, Petitioner could

possibly be facing a life sentence. This included the likelihood that the grand jury would convene

and a weapons charge be brought. If convicted, Petitioner would then face an additional

consecutive twenty-five-year sentence. Petitioner affirmed that he had heard what the prosecutor

had said.

       Next, Mr. Mizzone stated in open court that he had discussed with Petitioner the pros and

cons of the plea agreement. Petitioner did not state at the status conference that this was false.

Judge Schwartz then reiterated that Petitioner was potentially looking at a very significant

sentence if he did not accept the proposed plea agreement and was convicted at trial. Finally, Mr.

Mizzone noted that Petitioner was possibly facing a life sentence if he did not take the proposed

plea agreement. Mr. Mizzone then stated that Petitioner could possibly get out in ten years if he

agreed to the proposed plea.

       Petitioner fails to show that he is entitled to an evidentiary hearing on this Lafler claim.

The status conference transcript before Judge Schwartz indicates that Petitioner was aware of the

plea agreement offer and sentencing exposure if he rejected the proposed plea agreement offer.

See, e.g., Kantete v. United States, No. 16-4801, 2019 WL 1500616, at 6 (D.N.J. Apr. 5, 2019)

(denying Lafler claim where record indicated that petitioner was aware of plea offer sentence and

sentencing exposure if convicted at trial and where counsel discussed potential penalties and

consequences of proceeding to trial rather than accepting the plea offer). Thus, Petitioner was

given enough information to make a reasonably informed decision on whether to accept the plea

agreement offer. His ability to make an informed decision on whether to accept the plea




                                                 13
    Case 3:14-cv-07630-PGS Document 42 Filed 06/17/20 Page 14 of 17 PageID: 297



agreement offer was not so undermined given what was expressly told him in open court before

Judge Schwartz. Accordingly, this claim is denied.2

      B. Mental Competence

         Next, Petitioner asserts that Mr. Mizzone should have requested that this Court conduct a

psychological evaluation on Petitioner to determine whether he was competent to enter a guilty

plea and/or whether he was able to assist his attorney and rationally consult about the proposed

plea agreement. (See ECF 38 at 14). Petitioner asserts that he was not of a clear mind at the

January 12, 2012 status conference hearing before Judge Schwartz.

         Respondent asserts that this claim was first raised in Petitioner’s August, 2019 brief is a

new claim that is time-barred. This Court agrees for the following reasons.

         Section § 2255(f) includes a one-year period in which a petitioner may file a request for

relief, which runs form the latest of four specified events:

                (1) the date on which the judgment of conviction becomes final;
                (2) the date on which the impediment to making a motion created
                by governmental action in violation of the Constitution or laws of
                the United States is removed, if the movant was prevented from
                making a motion by such governmental action;
                (3) the date on which the right asserted was initially recognized by
                the Supreme Court, if that right has been newly recognized by the
                Supreme Court and made retroactively applicable to cases on
                collateral review; or
                (4) the date on which the facts supporting the claim or claims
                presented could have been discovered through the exercise of due
                diligence[.]



2
 It is also worth noting that in January, 2012, Petitioner himself indicated that counsel was
recommending that he take a plea. Indeed, Petitioner, in a pro se motion to dismiss the criminal
action against him dated January 23, 2012, referred to a meeting he had with Mr. Mizzone on
December 14, 2011. (See ECF 31-3). At that meeting, Petitioner states that Mr. Mizzone told him
he thought Petitioner would lose at trial and that he should consider taking a deal. (See id.). This
admission by Petitioner as to what counsel told him lends further support in denying the Lafler
claim.


                                                  14
Case 3:14-cv-07630-PGS Document 42 Filed 06/17/20 Page 15 of 17 PageID: 298



28 U.S.C. § 2255(f). Because Petitioner does not contend that new facts have been recently

discovered which would support his petition, nor has he pointed to a new right recognized by the

Supreme Court and made retroactively applicable nor that the government impeded Petitioner,

this Court will only examine § 2255(f)(1) as to whether his claim that counsel should have

requested a competency evaluation is time-barred.

        Petitioner’s judgment became final under § 2255(f) on March 23, 2015 when the United

States Supreme Court denied certiorari on Petitioner’s direct appeal. See Sodano v. United States,

575 U.S. 922 (2015). Thus, he had one year from that date in which to file his § 2255 motion.

Petitioner did not bring his claim that counsel was ineffective for failing to request a competency

hearing until August, 2019. Thus, at first glance, this claim is clearly untimely. However, this

Court must next determine whether the claim “relates back” to any of Petitioner’s claims in his

timely filings.

                  Pursuant to Rule 15(c), an amendment that is otherwise untimely
                  “relates back to the date of the original pleading when ... the
                  amendment asserts a claim or defense that arose out of the conduct,
                  transaction, or occurrence set out—or attempted to be set out—in
                  the original pleading.” Fed. R. Civ. P. 15(c)(1)(B). The Supreme
                  Court has cautioned that courts should not interpret “conduct,
                  transaction, or occurrence” in such a broad manner so as to
                  construe essentially all amendments as permissible under the
                  relation-back doctrine. See Mayle v. Felix, 545 U.S. 644, 656–57,
                  125 S. Ct. 2562, 162 L. Ed. 2d 582 (2005). For example, in the
                  habeas context, the Supreme Court has refused to interpret
                  “conduct, transaction, or occurrence” as broadly encompassing a
                  “habeas petitioner's trial, conviction, or sentence,” reasoning that
                  “[u]nder that comprehensive definition, virtually any new claim
                  introduced in an amended petition will relate back, for federal
                  habeas claims, by their very nature, challenge the constitutionality
                  of a conviction or sentence, and commonly attack proceedings
                  anterior thereto.” Id. Instead, it has counseled that an amendment
                  relates back to a habeas petition under Rule 15(c) “[s]o long as the
                  original and amended petitions state claims that are tied to a
                  common core of operative facts.” Id. at 664, 125 S. Ct. 2562
                  (emphasis added).


                                                  15
Case 3:14-cv-07630-PGS Document 42 Filed 06/17/20 Page 16 of 17 PageID: 299




               In “search[ing] for a common core of operative facts in the two
               pleadings,” Bensel v. Allied Pilots Ass'n, 387 F.3d 298, 310 (3d
               Cir. 2004), courts should remain aware that “the touchstone for
               relation back is fair notice, because Rule 15(c) is premised on the
               theory that ‘a party who has been notified of litigation concerning
               a particular occurrence has been given all the notice that statutes of
               limitations were intended to provide,’” Glover v. FDIC, 698 F.3d
               139, 146 (3d Cir. 2012). “Thus, only where the opposing party is
               given ‘fair notice of the general fact situation and the legal theory
               upon which the amending party proceeds’ will relation back be
               allowed.” Glover, 698 F.3d at 146 (quoting Bensel, 387 F.3d at
               310). For example, we have held that “amendments that restate the
               original claim with greater particularity or amplify the factual
               circumstances surrounding the pertinent conduct, transaction[,] or
               occurrence in the preceding pleading fall within Rule 15(c)”
               because the opposing party will have had sufficient notice of the
               circumstances surrounding the allegations contained in the
               amendment. Bensel, 387 F.3d at 310.

United States v. Santarelli, 929 F.3d 95, 101 (3d Cir. 2019).

        Petitioner’s December, 2014 original § 2255 motion and his September, 2015

memorandum of law in support were both filed within the applicable one-year statute of

limitations. However, unlike Petitioner’s Lafler claim which was raised (albeit inartfully) in

Petitioner’s September, 2015 filing, neither the December 2014 nor the September 2015 filing

remotely raised a claim related to Mr. Mizzone’s purported ineffectiveness for failing to request

a competency hearing/evaluation. This claim is not tied to any common core of operative facts

that Petitioner raised in either of those two timely filings. Accordingly, because the claim does

not relate back, it is untimely. Therefore, it will be denied as time-barred.

   V.      CERTIFICATE OF APPEALABILITY

        Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a certificate of

appealability (“COA”), an appeal may not be taken from a final order in a proceeding under 28

U.S.C. § 2255. A certificate of appealability may issue “only if the applicant has made a



                                                  16
Case 3:14-cv-07630-PGS Document 42 Filed 06/17/20 Page 17 of 17 PageID: 300



substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner

satisfies this standard by demonstrating that jurists of reason could disagree with the district

court's resolution of his constitutional claims or that jurists could conclude the issues presented

are adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322,

327 (2003). In Slack v. McDaniel, 529 U.S. 473, 484 (2000), the United States Supreme Court

held: “[w]hen the district court denies a habeas petition on procedural grounds without reaching

the prisoner's underlying constitutional claim, a COA should issue when the prisoner shows, at

least, that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling." Id.

          Petitioner has not met the standard for a COA on either of his claims discussed in this

opinion. Thus, a COA will not issue.

    VI.      CONCLUSION

          For the foregoing reasons, Petitioner’s Lafler claim is denied on the merits without the

need for an evidentiary hearing and his ineffective assistance of counsel for failing to

request/investigate a competency evaluation is time-barred. A certificate of appealability shall

not issue. An appropriate order will be entered.



DATED: June 17, 2020

                                                        s/Peter G. Sheridan
                                                        PETER G. SHERIDAN, U.S.D.J.




                                                   17
